In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-13-00229-CR
                            ________________________

                   MICHAEL DEWAYNE JEFFERSON, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE



                          On Appeal from the 396th District Court
                                  Tarrant County, Texas
           Trial Court No. 1274891D; Honorable George W. Gallagher, Presiding


                                   November 20, 2013

                 CONCURRING AND DISSENTING OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      I concur with the majority’s decision to modify the judgment of the trial court to

delete a portion of the attorney’s fees assessed and to affirm the judgment as modified;

however, I respectfully dissent because I believe the majority incorrectly limits that

modification to the attorney’s fees assessed when Appellant’s deferred adjudication

community supervision was revoked.
       The judgment of the trial court orders that court-appointed attorney’s fees in the

amount of $2,050 be “added” to the financial obligations of Appellant, Michael Dewayne

Jefferson. Relying upon Wiley v. State, No. PD-1728-12, 2013 Tex. Crim. App. LEXIS

1464, at *21-22 (Tex. Crim. App. Sept. 25, 2013) and Riles v. State, No. 07-12-00386-

CR, 2013 Tex. App. LEXIS 12446, at *7-9 (Tex. App.—Amarillo Oct. 7, 2013, no pet.

h.), the majority reduces the amount of those fees by only $1,150 because it finds that

$900 of that amount was for fees assessed when adjudication of Appellant’s guilt was

originally deferred and he was placed on community supervision.        By differentiating

between attorney’s fees assessed when Appellant was originally placed on deferred

adjudication and fees assessed when that community supervision was revoked, I

believe the majority incorrectly applies Wiley. Because I would modify the judgment to

delete the entire sum of $2,050, I respectfully dissent. See Riles v. State, No. 07-12-

00386-CR, 2013 Tex. App. LEXIS 12446, at *9-18 (Tex. App.—Amarillo Oct. 7, 2013,

no pet. h.) (Pirtle, J. dissenting).


                                                Patrick A. Pirtle
                                                    Justice


Do not publish.




                                            2